DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim(s) 10-29 have been considered but are moot because a new ground of rejection does not rely on the Mizumura reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 1, 2021 with regards to Takashi et al have been fully considered but they are not persuasive. Applicant argues that Takashi “fails to disclose, teach or suggest the consequence that the decrease of the air pressure in the pipe due to the touching and quenching the pipe to the dies causes the decrease of touching pressure of the pipe to the dies”
The examiner respectfully disagrees. Takashi discloses a forming device comprising of the claimed structure as set forth in claim 10 of the invention and is capable of performing the intended function of the structure. It is noted that claims 10-28 are directed to an apparatus claim, therefore patentability is determined based on claimed structure and not the intended function or specific consequence within the function. With regards to the method claims, it is noted that the intended function recitation, i.e. the limitations following the phrase “so as to”, reads as a whereby clause and therefore is not given patentable weight in the method. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive mechanism configured to move” in claim 10 (corresponding structure is disclosed in paragraph 0022], and
“a gas supply unit configured to supply” in claim 10 (corresponding structure is disclosed in paragraph 0031), and 
“gas storage means for storing” in claim 24 (corresponding structure is disclosed as gas tanks in paragraph 0031)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 10, there appears to be insufficient antecedent basis for the limitation “the metal pipe portion” found in line 2. It is further noted that the preamble sets forth the device is to form a metal pipe, therefore it is unclear if the dies are to form the metal pipe as a whole or just a portion of the metal pipe. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as referring to the metal pipe.
With regards to claims 12, 27 and 28, the claims all state “wherein the metal pipe comprises a pipe portion and a flange portion”, this renders the claims indefinite since it appears to be further defining an element (i.e. the metal pipe) that has been not positively recited within the claim. Specifically, the metal pipe is set forth as an intended function of the forming device and is not positively recited as structure of the forming device.
With regards to claim 20, the claim states “wherein a supply time of the gas for maintaining the pressure of the gas in the metal pipe material at the predetermined first pressure is longer than a supply 
Examiner notes that no art has been applied to claim 20; however, the claim as currently presented is not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 and 21-29 is/are rejected under 35 U.S.C. 102a)(1) as being anticipated by Takashi (JP 2012000654; cited by Applicant).
In reference to claim 10, Takashi discloses a forming device for forming a metal pipe comprising of a first die (12) and a second die (11) which are paired with each other for forming the metal pipe, a drive mechanism (26) configured to move the first die (12) in a direction in which the first die (12) and the second die (11) are to be joined to each other, and 

wherein the drive mechanism moves the first die (12) so that the first die (12) and the second die (11) are joined to each other [see paragraph 0022], 
wherein the gas supply unit (60) supplies the gas into the heated metal pipe material such that the metal pipe material is expanded and comes into contact with the first die (12) and the second die (11) [see paragraph 0036],
and wherein the gas supply unit (60) supplies the gas so as to maintain a pressure in the metal pipe material at a predetermined first pressure and prevent pressure drop in the metal pipe material caused by cooling of the metal pipe material due to the metal pipe being in contact with the first die (12) and the second die (11) [see paragraph 0035-0036] It is noted that the Examiner is interpreting the maintaining of a pressure to be maintaining an adequate pressure range within the metal pipe material sufficient to cause an expansion deformation, therefore the gas supply unit of Takashi et al maintains the pressure within the range of 16 to 17 MPa within the pipe to adequately expand the pipe. Additionally, the maintaining of a pressure is an intended use of the structure of the gas supply unit, therefore Takashi et al discloses the gas supply unit includes valves which allow for the supply of gas and are capable of performing the function of maintaining as set forth in the claim.  
In reference to claim 11, Takashi et al further discloses the gas supply unit (60) supplies the gas so as to constantly maintain the pressure in the metal pipe material at the predetermined first pressure (16 to 17 MPa) and prevent pressure drop in the metal pipe material caused by the cooling of the metal pipe material [see paragraph 0036].
In reference to claim 12, Takashi et al further discloses the metal pipe comprises a pipe portion (14) and a flange portion (14a) [see figure 6c], and 

In reference to claim 13, the second cavity portion (SC) communicated with the first cavity portion (MC), as seen in figure 6.
In reference to claim 14, Takashi et al further discloses the gas supply unit supplies the gas into the metal pipe material (14) so as to expand a portion of the metal pipe material in the second cavity portion (SC) in a state where the first die and the second die are not closed [see paragraph 0038].
In reference to claim 15, Takashi et al further discloses the gas supply unit supplies the gas to maintain the pressure in the metal pipe material at the predetermined first pressure so as to form the pipe portion of the metal pipe [see paragraph 0038-0039].
In reference to claim 16, the gas supply unit (60) supplies the gas to maintain the pressure in the metal pipe material at a predetermined second pressure so as to form the flange portion of the metal pipe [it is noted that examiner is interpreting the predetermined first pressure and predetermined second pressure to be equal pressures].
In reference to claim 17, Takashi et al further discloses the flange portion (14a) of the metal pipe is formed by folding a portion of the metal pipe material [see figure 6; paragraph 0039].
In reference to claim 18, Takashi et al further discloses the gas supply unit (60) supplies the gas to maintain the pressure in the metal pipe material at the predetermined first pressure that is higher than a predetermined second pressure so as to form the pipe portion of the metal pipe in a state where the first die and the second die are closed [it is noted that the broadest reasonable interpretation of closed encompasses partially closed], after the pressure of the gas in the metal pipe material is maintained at the predetermined second pressure so as to form the flange portion of the metal pipe [it is noted that the gas supply unit comprises of valves (see paragraph 0030) which open and close to allow for the addition 
In reference to claim 19, Takashi et al further discloses the gas supply unit (60) supplies the gas to expand a portion of the metal pipe material in the second cavity portion (SC) when the flange portion is formed from the metal pipe material before the pipe portion is formed [see figure 6; it is noted that examiner is interpreting the pipe portion being formed when the pipe portion is brought into contact with the upper and lower dies].
In reference to claim 21, Takashi et al further discloses a heater (50) configured to heat the metal pipe material [see paragraph 0029].
In reference to claim 22, Takashi et al further discloses a controller (70) configured to control the drive mechanism and gas supply unit (60) [see paragraph 0022]. 
In reference to claim 23, the gas is supplied from the gas supply unit (60) into the metal pipe material, the controller controls the gas supply unit so as to intermittently supply the gas [see paragraph 0022; it is noted intermittently is given the broadest reasonable interpretation to include the start of gas supply in the beginning of the operation and the stopping of gas supply at the completion of the operation]. 
In reference to claim 24, Takashi et al further discloses the gas supply unit (6) includes gas storage means (62) for storing the gas [see paragraph 0030; lines 1-2].
In reference to claim 25, the controller (70) supplies the gas stored in the gas storage means (62) into the metal pipe material so as to maintain the pressure of the gas in the metal pipe material at the predetermined first pressure [see paragraph 0035-0036].
In reference to claim 26, the controller is configured to control gas supply of the gas supply unit to maintain the pressure in the metal pipe at the predetermined first pressure during a hardening period in which the first die and the second die are cooled and the metal pipe material is hardened, so as to form 
In reference to claim 27, the metal pipe comprises a pipe portion (14) and a flange portion (14a) [see figure 6c], and 
when the gas is supplied from the gas supply unit (60) into the metal pipe material, the controller (70) is capable of controlling the gas supply unit to intermittently supply the gas so as to maintain the pressure of the gas in the metal pipe material at the predetermined second pressure to form the flange portion of the metal pipe.
In reference to claim 28, the metal pipe comprises a pipe portion (14) and a flange portion (14a) [see figure 6c], and 
when the gas is supplied from the gas supply unit (60) into the metal pipe material, the controller (70) is capable of controlling the gas supply unit to intermittently supply the gas so as to maintain the pressure of the gas in the metal pipe material at the predetermined first pressure to form the pipe portion of the metal pipe.
In reference to claim 29, Takashi et al discloses a forming method for forming a metal pipe, the method comprising, in the following order
preparing a heated metal pipe material between a first die (12) and a second die (11), forming the metal pipe between the first die and the second die by moving either the first die (12) in a direction in which the dies are to be joined to each other,
supplying a gas into the heated metal pipe material between the first die (12) and the second die (11) such that the heated metal pipe material is expanded and comes into contact with the first die (12) and the second die (11), and
forming the metal pipe (14) by supplying the gas so as to maintain a pressure in the metal pipe material at a predetermined first pressure to prevent pressure drop in the metal pipe material caused by Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3D1373, 1381, 67USPQ2d 1614, 1620 (Fed. Cir. 2003))].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amborn et al (US 6,607,831) discloses of a forming device comprising of dies, a gas supply unit and heaters for forming a metal pipe through expansion caused by gas being supplied to the interior of the pipe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725